Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-23 are currently pending and are addressed below.
Election/Restrictions
Claims 6-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.

Priority
Acknowledgment is made of applicant's claim for priority application No. 102016114593.9 filed on 08/05/2016.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). The information disclosure statements (IDS) filed in this case fail to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information… being made of record in the application.  The examiner believes that the significant number of references submitted for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner. Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.


Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duenne et al. (US 2016/0150933).

	
	
Regarding claim 1:
Duenne teaches a method for controlling an autonomous mobile robot comprising the following: 
storing and managing at least one map that corresponds to at least one area of robot deployment (see at least ¶0002, 0009), 
receiving an assignment to carry out a task by the robot, wherein the task belongs to a first group of tasks or to a second group of tasks (user predeterminable cleaning plan, having one or more cleaning tasks, see at least ¶0007, ¶0043), 
navigating of the robot through the area of robot deployment to carry out the task (see at least ¶0025, ¶0062), 
wherein tasks from the first group are linked to map-based information, and wherein the robot navigates while carrying out the task using the stored map to which the map-based information refers (cleaning task is associated with a room on a map, ¶0016, ¶0023, ¶0068), and 
wherein tasks of the second group are not linked to map-based information (see at least ¶0025).
The Examiner further notes that the method, as claimed merely requires performing one of a first or second task, and does not require both task types. Broadly interpreted, the scope of the claim covers receiving a task, which is either linked to map based information or not, and navigating the robot to carry out the task. Nearly any robot navigating an area to perform a task would anticipate the broadest reasonable interpretation of the claim, since every task can be described as being linked to map-based information or not.

Regarding claim 2:
Duenne further teaches wherein the robot, to carry out a task from the second group, compiles a new map for navigation before and/or while carrying out the task (see at least ¶0025).

Regarding claim 3:
Duenne further teaches wherein the robot, in the case of tasks from the second group, tests before and/or while carrying out the task whether the robot is located within a mapped area of robot deployment and if so the robot uses a corresponding map for navigation (see at least ¶0019, ¶0025).

Regarding claim 5:
Duenne further teaches wherein the map-based information refers to: a certain one of numerous maps or one or more regions of a certain map or a specific location on a certain map (map based information is a certain room, see at least ¶0019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duenne as applied to claim 1 above, in view of Hsu (US 2013/0024025).

Regarding claim 4:
Duenne teaches the limitations as in claim 1 above. Duenne is silent as to mapping accessible regions. 
Hsu teaches a system and method of navigating a robot in an environment to perform a task, including the well-known technique of including virtual boundaries in the map (see at least Fig. 2, ¶0019).
The combination of Duenne’s teaching of navigating and performing a task utilizing a map when available, or not when not available with Hsu’s teaching of the addition of virtual boundaries in the map meets the claim limitations.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the robot navigation and control system and method as taught by Duenne with the well-known technique of utilizing virtual boundaries in a map as taught by Hsu in order to allow a user to designate areas for the robot to travel and avoid.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664